Case: 21-50214     Document: 00516037663         Page: 1     Date Filed: 09/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 21-50214                 September 30, 2021
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   David Lopez,

                                                           Petitioner—Appellant,

                                       versus

   Thomas Bergami, Warden,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:20-CV-167


   Before Jolly, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          David Lopez, federal prisoner # 17702-180, filed a habeas petition
   pursuant to 28 U.S.C. § 2241, seeking release to home confinement under
   § 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act
   (CARES Act) and, alternatively, requesting compassionate release pursuant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50214      Document: 00516037663           Page: 2    Date Filed: 09/30/2021




                                     No. 21-50214


   to 18 U.S.C. § 3582(c)(1)(A). The district court concluded that Lopez had
   failed to exhaust administrative remedies for his CARES Act claims and ruled
   in the alternative that Lopez’s challenge to the denial of home confinement
   was without merit. In addition, the court found that Lopez’s § 3582 claims
   should be raised in his criminal proceedings and could not be considered in a
   standalone § 2241 petition. Lopez now appeals the denial of his § 2241
   petition and the denial of his Federal Rule of Civil Procedure 59(e) motion to
   alter or amend judgment.
          With respect to his claims under § 3582(c)(1)(A), Lopez has failed to
   show that the district court erred in declining to consider his claims. See
   United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000); United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). As for his request for release
   to home confinement under the CARES Act, Lopez has not briefed any
   challenge to the district court’s exhaustion ruling. Accordingly, he has
   abandoned any such challenge. See Yohey v. Collins, 985 F.2d 222, 224-25
   (5th Cir. 1993). He has not established that the district court erred in denying
   relief on his § 2241 petition or abused its discretion in denying his Rule 59(e)
   motion. See Alexander v. Wells Fargo Bank, N.A., 867 F.3d 593, 597 (5th Cir
   2017); Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Accordingly, the
   judgment of the district court is AFFIRMED.                Lopez’s motion for
   compassionate release is DENIED.




                                          2